UNITED STA'I`ES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
APPLICATION FOR WARRANT )
FOR E-MAIL ACCOUNT )
[REDACTED]@GMAIL.COM )
MAIN'I`AINED ON COMPUTER SERVERS ) {Y\a@._
OPERATED BY GOOGLE, INC., ) M-a-_}. No. 10-291-M-01
HEADQUARTERED AT ) (AK/JMF/RCL)
1600 AMPHITHEATRE PARKWAY, )
MOUNTAIN VIEW, CA ) F 1 L E n

)

Nov ~ \ zero
\ k, u.s. n\st_r'\ct_& Bar\kfvv‘°¥
ORDER g°$-';g for the D\stnct ot Co\umb\a

The Court’s September 20, 2010 Memorandum and Order in this matter, which was
previously sealed, is being released in redacted form for the benefit of the public. The name of
the subpoenaed e-mail account has been redacted. Accordingly, it is hereby ordered that the

redacted opinion attached hereto be unsealed and placed on the public record.

SO ORDERED this j $l/day of Novernber 2010.

RO E C.  MBERTH
Chief Judge
United States District C0urt